July 18, 2008 Securities and Exchange Commission 100 F Street, NE Washington, DC 20549 Dear Ladies and Gentlemen: We are the former independent registered public accounting firm for Invisa, Inc. (the “Company”). We have read the Company’s disclosure set forth in Item 4.01 "Changes in Registrant's Certifying Accountant” of the Company’s Current Report on Form 8-K dated July 18, 2008 (the “Current Report”) and are in agreement with the disclosure in the Current Report, insofar as it pertains to our firm. Sincerely, /s/ Aidman, Piser & Company, P.A.
